Response to Arguments
The arguments submitted on 10/18/2021 have been fully considered.  Examiner cites new prior art herein below in response to Applicant’s amendments.  
Newly cited El-Khamy et al., US 2019/0096038 A1, discloses a computerized deep image transformation method (see El-Khamy paras. 0003, 0046, 0064, 0068, and 00114, where a digital camera with processors and memory captures the noisy images), comprising the steps of: a) inputting a plurality of training images containing a set of images and corresponding desired outcome images that are enhanced to desired image quality into electronic storage means, wherein the desired outcome images are generated by simulation, editing, resolution enhancement, or de-noising of the set of acquired images; and b) performing a deep image transformation learning by electronic computing means using the plurality of training images and the corresponding desired outcome images as truth data to generate a deep image transformation model (see El-Khamy paras. 0028, 0029, 0046, 0061, 0065, and 0068, where the training data comprises target de-noised clean data input and original noisy data input which are recorded by the digital camera and then used to train the deep neural network(s) through minimizing various mathematical functions).
Previously cited Barbu, US 2010/0020208 A1 (hereinafter referred to as “Barbu”), discloses multi-variation training images containing a set of images in multiple different quality levels that are acquired from an imaging system under different imaging conditions or different configurations or settings with controlled variations; and desired outcome images that are enhanced to desired image quality (see Barbu paras. 0018, 0082-0087, and 0098, where the training images have “different noise levels” and “. . . the camera designer or manufacturer could utilize test images taken under a plurality of camera settings and/or lighting conditions to create a library of noisy images, and associated optimum (or relatively, noise-free) images” and “many pairs of noisy and clean images may be obtained with the digital (or video) camera sensor using normal and long exposure times” – the desired outcome images are enhanced using a long exposure time); inputting images into electronic storage means; and electronic computing means (see Barbu para. 0098, where a “processor” and “memory” are disclosed).
It would also have been obvious to one of ordinary skill in the art at the time of filing to apply the noise removal technique of El-Khamy to the “digital still camera or digital video camera” images of Barbu, because it is predictable that removing noise would improve the clarity of images captured and stored by Barbu’s “digital still camera or digital video camera” (see Barbu para. 0098).  
Previously cited Boorom, US 2015/0244948 A1 (hereinafter referred to as “Boorom”), discloses handling a controlled range of variations; and a set of images that are acquired from an imaging system under settings with a range of controlled variations (see Boorom para. 0039, where “a range of exposures and gain settings that are expected to be used during normal image capture operations” are used).
It would have been obvious to one of ordinary skill in the art at the time of filing to limit the range of Barbu’s camera settings – which is used in the training of El-Khamy’s algorithm – to Boorom’s real world range of camera settings “that are expected to be used during normal image capture operations” (see Boorom para. 0039), because it is predictable that valuable training time is saved by avoiding camera settings that will never be used in the real world when collecting training data.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites “wherein the desired outcome images are acquired from the imaging system with desired image quality setting” yet claim 1 upon which it depends recites “wherein the desired outcome images are generated by simulation, editing, resolution enhancement, or de-noising of the set of acquired images” seemingly contradicting each other on the origin of the desired outcome images.  It is unclear how exactly the desired outcome images are both acquired from the imaging system and also generated from previously acquired images.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Khamy et al., US 2019/0096038 A1 (hereinafter referred to as “El-Khamy”) in view of Barbu, US 2010/0020208 A1 (hereinafter referred to as “Barbu”) and Boorom, US 2015/0244948 A1 (hereinafter referred to as “Boorom”).

Regarding claim 1, El-Khamy discloses a computerized deep image transformation method (see El-Khamy paras. 0003, 0046, 0064, 0068, and 00114, where a digital camera with processors and memory captures the noisy images), comprising the steps of: a) inputting a plurality of training images containing a set of images and corresponding desired outcome images that are enhanced to desired image quality into electronic storage means, wherein the desired outcome images are generated by simulation, editing, resolution enhancement, or de-noising of the set of acquired images; and b) performing a deep image transformation learning by electronic computing means using the plurality of training images and the corresponding desired outcome images as truth data to generate a deep image transformation model (see El-Khamy paras. 0028, 0029, 0046, 0061, 0065, and 0068, where the training data comprises target de-noised clean data input and original noisy data input which are recorded by the digital camera and then used to train the deep neural network(s) through minimizing various mathematical functions).
El-Khamy does not explicitly disclose handling a controlled range of variations; and multi-variation training images in multiple different quality levels that are acquired from an imaging system under different imaging conditions or different configurations or settings with a range of controlled variations.
However, Barbu discloses multi-variation training images containing a set of images in multiple different quality levels that are acquired from an imaging system under different imaging conditions or different configurations or settings with controlled variations; and desired outcome images that are enhanced to desired image quality (see Barbu paras. 0018, 0082-0087, and 0098, where the training images have “different noise levels” and “. . . the camera designer or manufacturer could utilize test images taken under a plurality of camera settings and/or lighting conditions to create a library of noisy images, and associated optimum (or relatively, noise-free) images” and “many pairs of noisy and clean images may be obtained with the digital (or video) camera sensor using normal and long exposure times” – the desired outcome images are enhanced using a long exposure time); inputting images into electronic storage means; and electronic computing means (see Barbu para. 0098, where a “processor” and “memory” are disclosed).
It would also have been obvious to one of ordinary skill in the art at the time of filing to apply the noise removal technique of El-Khamy to the “digital still camera or digital video camera” images of Barbu, because it is predictable that removing noise would improve the clarity of images captured and stored by Barbu’s “digital still camera or digital video camera” (see Barbu para. 0098).  
(see Boorom para. 0039, where “a range of exposures and gain settings that are expected to be used during normal image capture operations” are used).
It would have been obvious to one of ordinary skill in the art at the time of filing to limit the range of Barbu’s camera settings – which is used in the training of El-Khamy’s algorithm – to Boorom’s real world range of camera settings “that are expected to be used during normal image capture operations” (see Boorom para. 0039), because it is predictable that valuable training time is saved by avoiding camera settings that will never be used in the real world when collecting training data.

Regarding claim 3, El-Khamy discloses wherein the deep image transformation model transforms an input image into at least one transformed image (see El-Khamy paras. 0003 and 0062-0066, where a noisy input image is transformed into a de-noised output image).

Regarding claim 4, El-Khamy discloses wherein the deep image transformation model is an encoder-decoder network (see El-Khamy paras. 0056 and 0095, where the architecture includes encoder-decoder network(s)).

Regarding claim 5, El-Khamy does not explicitly disclose wherein the desired outcome images are acquired from the imaging system with desired image quality setting.
(see Barbu para. 0098, where “. . . the camera designer or manufacturer could utilize test images taken under a plurality of camera settings and/or lighting conditions to create a library of noisy images, and associated optimum (or relatively, noise-free) images” and “many pairs of noisy and clean images may be obtained with the digital (or video) camera sensor using normal and long exposure times” – the desired outcome images are enhanced using a long exposure time).

Conclusion
Pertinent prior art: Bolle et al., US 2002/0146178 A1 (hereinafter referred to as “Bolle”), which discloses creating ground truth data by enhancing noisy images with an expert (see Bolle para. 0080).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663